Citation Nr: 1717797	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1959 to August 1961.  The Veteran passed away in September 2009.  The Veteran's surviving spouse is the appellant.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  

The appellant testified at a November 2016 Board hearing.  A transcript of the hearing has been associated with the record.

The Board notes that the record suggests that there are VA treatment records not associated with the claims file.  However, because the Board is granting the appellant's claim for service connection for cause of death, and because the Board finds that there is no possibility that such records could affect the outcome of the appellant's claim for accrued benefits, the Board finds that there is no prejudice to the appellant in adjudicating her claims at this time.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2009, and the immediate causes of death were respiratory failure, end-stage congestive heart failure, and end-stage ischemic cardiomyopathy.

2.  At the time of the Veteran's death, the Veteran was service connected for chronic adjustment disorder with depressed mood, cervical strain, headaches, hemorrhoids, and anal fissure.

3.  The weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities contributed substantially and materially in producing his death.

4.  The claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 is moot.

5.  At the time of his death in September 2009, the Veteran did not have any pending claims for VA benefits.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U. S. C. A. §§ 1310, 5107 (West 2014); 38 C. F. R. § 3.312 (2016).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014).  

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the appellant's claim for service connection for the Veteran's cause of death is being granted, rendering the claim for DIC under 38 U.S.C.A. § 1318 moot, any error as to the duty to notify and assist is harmless error.  Because the Board is dismissing the appellant's claim for accrued benefits as a matter of law, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See, Wensch v. Principi, 15 Vet. App. 362, 368   (2001) (citing, Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312 (a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312 (c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also, Hickson v. West, 12 Vet. App. 247, 253 (1999), citing, Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Appellant contends that the Veteran's mental health contributed to his cause of death.  She does not contend that the Veteran's principal causes of death (respiratory failure, end stage congestive heart failure, and end stage ischemic cardiomyopathy) were incurred directly in service.  At the time of his death, the Veteran was service-connected for chronic adjustment disorder with depressed mood.  Therefore, the Appellant may establish service connection for the Veteran's cause of death in this case by showing that chronic adjustment disorder with depressed mood contributed substantially or materially to the cause of death, or aided or lent assistance to the production of death.  See 38 C.F.R. §§ 3.303 (d), 3.312(c) (2016).

The Veteran's certificate of death shows that he died in September 2009 and lists the immediate causes of death as respiratory failure, end-stage congestive heart failure, and end-stage ischemic cardiomyopathy.  

VA treatment records from May 2000 note the Veteran reported increasing chest discomfort for two weeks with associated nausea.  The Veteran was noted as having hypertension, obesity, hypercholesterolemia, depression, anxiety, and coronary artery disease.  The patient's medications included trazadone and buspirone which were to treat his anxiety.  It was noted that the Veteran acknowledged that his anxiety can aggravate his heart condition and "have signs and symptoms that can mimic a heart attack."  The Veteran reported that trazadone helped him sleep, but inquired as to medications that "would help his nerves during the day."  It was further noted that a thallium stress test was performed that showed ischemic changes in his inferior and apical wall of his heart, as well as mild ischemia in his anterior heart.  It was noted that the Veteran was advised to inquire with his psychiatrist about stress management as well as exercise programs to help with stress and reduce his risk of a second heart attack.  

A VA treatment record form May 2007 notes that the Veteran reported an inpatient psychiatric hospitalization in 1999 as well as an outpatient psychiatric hospitalization but couldn't provide what the diagnoses were.  The Veteran's mood was noted as depressed and his sleep was noted as poor in quantity and quality, getting about four hours per night.  The Veteran was diagnosed with adjustment disorder with depressed mood due to chronic pain.  The Veteran admitted to auditory hallucinations when he is in pain.

The Veteran was afforded a VA mental examination in January 2008.  The Veteran reported that after his injury in 1985 his pain escalated year by year and that's when he became depressed.  The Veteran then reported that he was unable to perform carpentry work and had to move from job to job.  The Veteran also reported that due to the pain he became increasingly angry and didn't feel like going out or having intercourse with his wife, which put a strain on his marriage.  The Veteran reported that all he wanted to do was to stay at home and sleep.  The Veteran described his social life as sitting at home and watching television and that before his injury he used to be physically active and would go and be with friends.  The Veteran then reported that three years prior he put a loaded rifle to his head but was unable to reach the trigger.  The Veteran's mood was noted as anxious, hopeless, depressed and dysphoric and it was further noted that the Veteran had recurrent, passive "death wishes".  The Veteran described having problems with both short and long term memory.  Total occupational and social impairment was not noted, but a diminished ability to think or to concentrate, with impaired abstract reasoning was noted.  The examiner opined that the Veteran's chronic adjustment disorder with impaired mood was at least as likely as not secondary to the Veteran's service connected cervical strain.

A note dated September 30, 2009 from the Veteran's VA primary care physician states that he had followed the Veteran since May 2007.  He opined that the Veteran's chronic adjustment disorder contributed to his death.

In an October 2010 VA medical opinion, the examiner opined that the Veteran's adjustment disorder with depressed mood was less likely as not the cause of or contributed to his death.  The examiner noted the death certificate listed the Veteran's causes of death as respiratory failure, end stage congestive heart failure, and end stage ischemic cardiomyopathy and further noted that these are organic problems which are not caused or worsened by adjustment disorder.  The examiner noted that the Veteran's adjustment disorder was stable, but the Board notes that the single VA treatment record regarding mental health cited by the examiner was dated from 2007.  The examiner noted that the Veteran had been diagnosed with significant ischemic heart disease since 1994 with mild to moderate mitral regurgitation and was not a surgical candidate.  The examiner noted that a VA treatment record from the VA doctor who provided the September 2009 opinion does not mention depression in the Veteran's diagnosis or treatment plan.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected chronic adjustment disorder with depressed mood contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.  As discussed above, VA treatment records note a history of mental illness with depression and anxiety dating back to at least 1999 and show that the Veteran was encouraged to get help with what was noted as depression by the VA as far back as May 2000 when the Veteran was warned by a VA physician that his anxiety could aggravate his heart condition.  

The Board notes that VA treatment records are replete with references to the Veteran having depression and anxiety, both before and after his diagnosis of chronic adjustment disorder with depressed mood.  As such, the Board finds the September 30, 2009 opinion of the VA doctor who opined that the Veteran's chronic adjustment disorder contributed to his death to be competent, credible and highly probative.  

The Board notes that the October 2010 VA medical opinion fails to address the May 2000 VA treatment record indicating that the Veteran's anxiety could aggravate his heart condition.  Additionally, the Board notes that the October 2010 medical opinion, while singling out a treatment record in which the Veteran's primary care doctor failed to mention depression, failed to address the substance of the September 2009 opinion of the VA primary care physician.  Because of this, the Board places little probative value in the October 2010 VA medical opinion.

In review of the evidence regarding the Veteran's service-connected chronic adjustment disorder with depressed mood and its connection to the Veteran's death, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's service-connected chronic adjustment disorder with depressed mood contributed substantially and materially in producing his death.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for cause of the Veteran's death have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).

Accrued Benefits

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121 (a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits . . . to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims.

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 ); (2) the Veteran had a claim pending at the time of his or her death (see 38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his or her claim if he or she had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c)).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Jones that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Jones, 136 F.3d at 1300.

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See, Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996). Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided. 

The evidence establishes that, as the Veteran's surviving spouse, the appellant has standing to file a claim for accrued benefits.  See 38 U.S.C.A. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).  However, the Veteran did not have any pending claims before VA at the time of his death.

The appellant contends that she is entitled to accrued benefits.  Accrued benefits, which are VA benefits to which the Veteran was entitled at his death under existing ratings or decisions, or those based on evidence in the file on the date of the Veteran's death, and which are due and unpaid on his death, are payable to the living person first listed as follows, in relevant part:  the Veteran's surviving spouse; or, the Veteran's children (in equal shares).  See 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000. 

The Board acknowledges the appellant's contention that the Veteran's grant of total disability based on individual unemployability (TDIU) should have been made effective as of 1995, instead of the June 2007 effective date assigned by the RO.  The Board further acknowledges the appellant's contentions that the Veteran had been getting treatment for depression since 1999 and that the Veteran's grant of service connection for adjustment disorder with depressed mood should have been made effective as of 1999, instead of the June 2007 effective date assigned by the RO.

In this case, the Veteran did not have a claim pending for benefits at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.  Thus, there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Without either a pending claim for benefits due and unpaid at the time of the Veteran's death, the Board is without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990)).  Accordingly, the claim for accrued benefits must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the Veteran's cause of death is granted.

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 is dismissed as moot.

Entitlement to accrued benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


